DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see p. 8 or 9 of the Remarks, filed 21 October 2021, with respect to Kim, Cok and Barton neither disclosing, suggesting nor rendering obvious structural relations between breaks in wires and light scattering particles, have been fully considered and are persuasive.  The rejection of 23 July 2021 has been withdrawn. 

Claim Rejections - 35 USC § 112
The indefiniteness rejection applied to claims 2 – 15 is withdrawn.


EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yi-Ming Tseng (Reg. 56,454) on 24 January 2022.
The application has been amended as follows: 

CLAIMS:
Additions are indicated with bold underlining and deletions are indicated with .

Claim 1: 
A display device comprising: 
a substrate including a plurality of pixel areas; 
a plurality of display elements disposed on the substrate; 
a plurality of spacers disposed between the plurality of pixel areas; 
light reflection patterns adjacent to the plurality of spacers on the substrate; and 
a plurality of first and second touch electrodes disposed on the plurality of display elements, a touch electrode of the plurality of first and second touch electrodes including a plurality of metal mesh lines and a plurality of openings located at least in part between the plurality of metal mesh lines, wherein 
 in adjacent metal mesh lines form a lengthwise discontinuity  among the plurality of metal mesh lines, and wherein 
the plurality of openings is surrounded by a subset of the light reflection patterns in a plan view of the display device.  

Claim 18: 
A display device comprising: 
a substrate including pixel areas; 
display elements disposed on the substrate; 
spacers disposed between the pixel areas; 
light reflection patterns adjacent to the spacers on the substrate; and 
first and second touch electrodes disposed on the display elements, a touch electrode of the first and second touch electrodes including metal mesh lines and openings located at least in part between the metal mesh lines, wherein 
each of the openings  in adjacent metal mesh lines form a lengthwise discontinuity  among the metal mesh lines, wherein 
the touch electrode includes a first region and a second region Page 5 of 9Appl. No. 16/858,501SHJNOOO82-1C US electrically insulated from the first region, wherein 
some of the light reflection patterns are positioned within the second region and surround the first region, and wherein 
some of the spacers are positioned within the first region, wherein 
the openings and a subset of the display elements are surrounded by a subset of the light reflection patterns in a plan view of the display device.  

Claim 19: 
A display device comprising: 
a substrate including pixel areas; 
display elements disposed on the substrate; 
spacers disposed between the pixel areas; 
light reflection patterns adjacent to the spacers on the substrate; and 
first and second touch electrodes disposed on the display elements, a touch electrode of the first and second touch electrodes including metal mesh lines and openings located at least in part between the metal mesh lines, wherein 
each of the openings  in adjacent metal mesh lines form a lengthwise discontinuity  among the metal mesh lines, wherein 
the openings and a subset of the display elements are surrounded by a subset of the light reflection patterns in a plan view of the display device.  


Allowable Subject Matter
6.	Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a display device comprising a plurality of display elements disposed on a substrate, a plurality of first and second touch electrodes disposed on the plurality of display elements, with a plurality of spacers disposed between the plurality of pixel areas and light reflection patterns adjacent to the plurality of spacers on the substrate.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the device wherein a touch electrode of the plurality of first and second touch electrodes including a plurality of metal mesh lines and a plurality of openings located at least in part between the plurality of metal mesh lines, wherein each of the plurality of openings in adjacent metal mesh lines form a lengthwise discontinuity among the plurality of metal mesh lines, and wherein the plurality of openings is surrounded by a subset of the light reflection patterns in a plan view of the display device.  
Thus, claim 1 is allowed.
ii.	Claims 2 – 17 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 17 are allowed.
iii.	Regarding claim 18, the cited prior art fails to singularly or collectively disclose the device wherein a touch electrode of the first and second touch electrodes including metal mesh lines and openings located at least in part between the metal mesh lines, wherein each of the openings in adjacent metal mesh lines form a lengthwise discontinuity among the metal mesh lines, wherein the openings and a subset of the display elements are surrounded by a subset of the light reflection patterns in a plan view of the display device.  

iv.	Regarding claim 19, the cited prior art fails to singularly or collectively disclose the device wherein a touch electrode of the first and second touch electrodes including metal mesh lines and openings located at least in part between the metal mesh lines, wherein each of the openings in adjacent metal mesh lines form a lengthwise discontinuity  among the metal mesh lines, wherein the openings and a subset of the display elements are surrounded by a subset of the light reflection patterns in a plan view of the display device.  
Thus, claim 19 is allowed.
v.	Claim 20 depends from and inherits the limitations of claim 19.
Thus, claim 20 is allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Kim et al. (2017/0010710) discloses a touch window [0001] comprising first (281 of Figure 3) and second (282) sub-patterns respectively formed in mesh line (LA of Figure 2) and mesh opening (OA) parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621